Case 8:20-cr-00139-GW Document 3 Filed 09/11/20 Page1of1 Page ID #:34

8:20-mj-00625

FINDING RE PROBABLE CAUSE

On 9/1! /9QI0, at os” a/€-m), Agent Kevin Novick of the Drug

Enforcement Administration attested in accordance with the requirements of

 

Fed. R. Crim P. 4.1 by telephone regarding the probable cause arrest of
defendant ADALBERTO ARIAS LOZANO, occurring on September 10, 2020, at
Cypress, California.

Having reviewed the agent’s statement of probable cause, a copy of which
is attached hereto, the Court finds that there @xists/does not exist
probable cause to arrest the defendant for a violation of Title 21,

United States Code, Section 841(a)(1).

/ / It is ordered that defendant ADALBERTO ARIAS LOZANO

be held to answer for proceedings under Federal Rule of Criminal Procedure

5 / 40 on 4/14/2090

 

/ / It is ordered that defendant ADALBERTO ARIAS LOZANO

be discharged from custody on this charge forthwith.

pateD: Q/ 11/2090 , at G.20 a.n.(6.),

AM Dona bar

HON. PATRICIA DONAHUE
UNITED STATES MAGISTRATE JUDGE
